McCLELLAN, J. —
Charge 11 requested by defendant, “That proof of contradictory statements or declarations on a material point made by the witness, John *20Hollingheadj may be sufficient to raise a reasonable doubt in the minds of the jury as to the truth of the testimony of the witness, John Hollinghead,” and charge 12 of the same tenor as to the witness, Aaron Hollinghead, should have been given.— Washington v. State, 58 Ala. 356 ; Gregg v. State, 106 Ala. 44, 49.
There is no merit in the remaining exceptions reserved on the trial below.
Reversed and remanded.